Citation Nr: 0021237	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-45 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the former serviceman's discharge 
from military service in March 1972 constitutes a legal bar 
to Dependency and Indemnity Compensation (DIC) or Death 
Pension (DP) benefits by the Department of Veterans Affairs 
(VA).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased former U.S. Navy 
serviceman who served from January 1969 to March 1972, and 
who does not, at present, qualify as a "veteran" under the 
law and regulations administered by VA.  See 38 U.S.C.A. 
§ 101(2) (West 1991).  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions by the Oakland Regional Office (RO) of VA 
which denied the appellant's claims seeking DIC or DP 
benefits.  The case was last at the Board in September 1998, 
when it was remanded to the RO for further action which have 
been completed.  


FINDINGS OF FACT

1.  The appellant's husband initially enlisted in the U.S. 
Navy for a period of four years; he entered active duty in 
January 1969.  

2.  In March 1972, without completing his initial enlistment 
obligation, the appellant's husband was issued an undesirable 
discharge Under Other than Honorable Conditions as a result 
of willful and persistent misconduct.  

3.  It is not shown by the evidence, nor claimed by the 
appellant, that her husband was insane at the time he 
committed the serious offenses which led to his discharge 
from service in March 1972.  

4.  In September 1977, the undesirable discharge issued to 
this former serviceman was upgraded to a general discharge 
under honorable conditions under the Department of Defense 
Discharge Review Program (Special); such upgrade was valid 
only for certain, non-VA purposes.  

5.  In May 1978, on second review of that discharge required 
by Public Law 95-126, it was determined that the appellant's 
husband would not qualify for an upgrade for VA purposes 
under uniform standards for discharge review; that 
determination became final on June 20, 1978.  


CONCLUSIONS OF LAW

1.  The appellant's deceased husband was discharged from his 
single period of active service in March 1972 under 
dishonorable conditions.  38 U.S.C.A. § 5303(e) (West 1991); 
38 C.F.R. § 3.12(d)(4) & (h) (1999).  

2.  The appellant's deceased husband is not a "veteran" for 
the purpose of establishing entitlement to most veterans' 
benefits.  38 U.S.C.A. § 101(2) (West 1991).  

3.  The appellant's legal entitlement to DIC or DP benefits 
as the surviving spouse of a "veteran" is not established.  
38 U.S.C.A. §§ 1310, 1541 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

If a former service member did not die in service, VA pension 
or compensation benefits (including DIC and DP benefits) are 
not payable unless the period of service on which the claim 
is based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  A discharge of release from service 
under one of the specified conditions is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offenses causing such discharge or 
release from service.  38 C.F.R. §§ 3.12(b), 3.354.  

A discharge or release issued because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other-than-honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

In March 1972, before completing his initial enlistment 
obligation of four years, the appellant's husband received an 
undesirable discharge for the good of the service at his own 
request in lieu of trial by court martial for two extensive 
periods of unauthorized absence, totaling 204 days (June 21-
October 4, 1971, and November 1, 1971-February 10, 1972).  He 
voluntarily elected to present no defense to the charges and 
did not explain the reasons, if any, for his behavior.  Such 
extensive unauthorized absences were the type of offenses 
that would interfere with military duty, indeed they preclude 
the performance of military duty; thus, they could not 
constitute a minor offense.  See Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994).  

The evidence does not establish, and the appellant does not 
contend, that the former serviceman was insane at the time he 
committed these serious offenses against military law and 
discipline.  Based on both clinical examination and 
psychological testing, it was determined in March 1972 that 
the appellant's deceased husband was not psychotic, nor 
suffering from any other psychiatric condition, and the 
examiner indicated that there was no evidence to suggest that 
he had suffered from any such condition in the past.  

It is also relevant to note that the former serviceman had 
previously received nonjudicial punishment under the Uniform 
Code of Military Justice in May 1969 for a two-day 
unauthorized absence from April 27-29, 1969; in March 1970 
for another two-day unauthorized absence from March 8-10, 
1970; and in July 1970 for disrespect to a noncommissioned 
officer.  He was also counseled on October 15, 1971 about his 
deficiencies in military behavior and advised that any 
further misconduct of a discreditable nature with either 
civilian or military authorities might be grounds for 
administrative separation with an undesirable discharge Under 
Other Than Honorable Conditions.  This counseling appears to 
have made very little impression on the appellant's husband.  

By Administrative Decisions in November 1972 and June 1983, 
the RO determined that the discharge in question was issued 
for willful and persistent misconduct under dishonorable 
conditions which disqualified the former serviceman for most 
veterans' benefits, except health care under Chapter 17, U.S. 
Code.  See 38 C.F.R. § 3.12(d)(4) (1998).  The appellant was 
not a party to these claims.  However, after reviewing the 
relevant evidence, the Board has no hesitation in affirming 
the RO's July 1999 Administrative Decision, which again 
determined (this time in response to the appellant's claims 
for VA benefits as the surviving spouse of a veteran) that 
the March 1972 discharge was issued for willful and 
persistent misconduct under dishonorable conditions.  
Furthermore, the evidence establishes no mitigating 
circumstances, and this discharge was not issued for minor 
offenses, constituting a legal bar to the award of most 
veterans' benefits administered by VA.  

The Board has considered the fact that, in September 1977, 
the undesirable discharge issued to the former serviceman was 
upgraded to a general discharge under honorable conditions 
under the Department of Defense Special Discharge Review 
Program which originated in April 1977.  However, this 
upgrade was only valid for certain limited purposes, such as 
removing the stigma of a bad discharge for employment 
purposes, but it did not provide eligibility for most 
benefits administered by VA.  Subsequently, in May 1978, a 
second review of that discharge by the Naval Discharge Review 
Board, on an individual, case-by-case basis, as required by 
Public Law 95-126, 91 Stat. 1106-09, determined that the 
claimant would not qualify for an upgraded discharge for VA 
purposes under uniform standards for discharge review.  
38 C.F.R. § 3.12(h) (See also May 26, 1978 letter from 
Department of the Navy to appellant's deceased husband 
concerning a preliminary determination in his case which 
became final on June 20, 1978.)  

Thus, the appellant's deceased husband was not a "veteran;" 
and she is not legally eligible for either DIC or DP benefits 
as the surviving spouse of a "veteran."  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

